DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant application having Application No. 17/521,825 has a total of 17 claims pending in the application, there are 2 independent claims and 15 dependent claims, all of which are ready for examination by the examiner.  
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Specification
The applicant’s specification submitted is acceptable for examination purposes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Application No. 16/086,519.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Claims
Instant Application
App#: 16/086,519
1-17
1. A method comprising: storing an address book on a relational database to free memory space of a device, wherein the address book comprises a plurality of contacts of a user; determining selection parameters for evaluation of a plurality of contacts, wherein the selection parameters are indicative of user preferences and system selection criterion; identifying dynamic filtering parameters corresponding to the plurality of contacts, wherein the dynamic filtering parameters are indicative of dynamic user choices; and filtering the plurality of contacts based on the dynamic filtering parameters to generate a first set of selective contacts, wherein the first set of selective contacts are stored in the memory space of the device, and wherein the first set of selective contacts are available to the user for utilization for a predetermined time period.


2. The method as claimed in claim 1, wherein the selection parameters include at least user selection parameters and system selection parameters.

3. The method as claimed in claim 2, wherein the user selection parameters comprises at least one of intensity of relation with a contact, schedule of the user including users' tours and travel plans, meeting schedule of the user, and appointments of the user.

4. The method as claimed in claim 2, wherein the system selection parameters comprise at least one of frequency of calling a contact, category of the contact, time of the day, outside weather, location of the user.

5. The method as claimed in claim 1, wherein the method further comprises regenerating a second set of selective contacts based on a regeneration trigger, wherein the regeneration trigger is one of user initiated and device initiated.

6. The method as claimed in claim 5, wherein the second set of selective contacts is generated based on device initiated regeneration trigger after lapse of the predetermined time period.

7. The method as claimed in claim 1, wherein determining the selection parameters comprises obtaining user input corresponding to a user selection parameters, wherein the user inputs is one of predefined user input and real-time user input.

8. The method as claimed in claim 1, wherein the selection parameters are based on physiological condition, sociological condition, environmental condition, and physical conditions of the user.

9. The method as claimed in claim 7, wherein the real-time user input is one of a textual input and a verbal input.

10. A contact generation device comprising: a communication module to transmit an address book to a relational database to free memory space of the device, wherein the address book comprises a plurality of contacts of a user; a parameter module to determine selection parameters for evaluation of a plurality of contacts, wherein the selection parameters are indicative of user preferences and device selection criterion; wherein the parameter module is to identify dynamic filtering parameters corresponding to the plurality of contacts, wherein the dynamic filtering parameters are indicative of dynamic user choices; and wherein the filtering module is to filter the plurality of contacts based on the dynamic filtering parameters to generate a first set of selective contacts, wherein the first set of selective contacts are stored in the memory space of the device, and wherein the first set of selective contacts are available to the user for utilization for a predetermined time period.



11. The contact generation device as claimed in claim 10, wherein the selection parameters include user selection parameters and system selection parameters.

12. The contact generation device as claimed in claim 10, wherein the user selection parameters comprises at least one of intensity of relation with a contact, schedule of the user including users' tours and travel plans, meeting schedule of the user, and appointments of the user.

13. The system as claimed in claim 11, wherein the system selection parameters comprise at least one of frequency of calling a contact, category of the contact, time of the day, outside weather, location of the user.

14. The contact generation device as claimed in claim 10, wherein the filtering module is to regenerate a second set of selective contacts based on a regeneration trigger, wherein the regeneration trigger is one of user initiated and device initiated.

15. The contact generation device as claimed in claim 14, wherein the second set of selective contacts is generated based on device initiated regeneration trigger after lapse of the predetermined time period.

16. The contact generation device as claimed in claim 10, wherein determining the selection parameters comprises obtaining user input corresponding to the user selection parameters, wherein the user inputs is one of predefined user input and real-time user input.

17. The contact generation device as claimed in claim 10, wherein determining the selection parameters comprises analyzing physiological condition, sociological condition, environmental condition, and physical conditions of the user.
1. A method comprising: storing an address book on a relational database to free memory space of a device, wherein the address book comprises a plurality of contacts of a user; determining selection parameters for evaluation of a plurality of contacts, wherein the selection parameters are indicative of user preferences and system selection criterion; filtering the plurality of contacts based on the selection parameters to generate a first set of selective contacts; identifying dynamic filtering parameters corresponding to the first set of selective contacts, wherein the dynamic filtering parameters are indicative of dynamic user choices; and filtering the first set of selective contacts based on the dynamic filtering parameters to generate a second set of selective contacts, wherein the second set of selective contacts are stored in the memory space of the device, and wherein the second set of selective contacts are available to the user for utilization for a predetermined time period.

2. The method as claimed in claim 1, wherein the selection parameters include at least user selection parameters and system selection parameters.

3. The method as claimed in claim 2, wherein the user selection parameters comprises at least one of intensity of relation with a contact, schedule of the user including users' tours and travel plans, meeting schedule of the user, and appointments of the user.



4. The method as claimed in claim 2, wherein the system selection parameters comprise at least one of frequency of calling a contact, category of the contact, time of the day, outside weather, location of the user.

5. The method as claimed in claim 1, wherein the method further comprises regenerating a third set of selective contacts based on a regeneration trigger, wherein the regeneration trigger is one of user initiated and device initiated.

6. The method as claimed in claim 5, wherein the third set of selective contacts is generated based on device initiated regeneration trigger after lapse of the predetermined time period.

7. The method as claimed in claim 1, wherein determining the selection parameters comprises obtaining user input corresponding to a user selection parameters, wherein the user inputs is one of predefined user input and real-time user input.


8. The method as claimed in claim 1, wherein the selection parameters are based on physiological condition, sociological condition, environmental condition, and physical conditions of the user.


9. The method as claimed in claim 7, wherein the real-time user input is one of a textual input and a verbal input.


10. A contact generation device comprising: a communication module to transmit an address book to a relational database to free memory space of the device, wherein the address book comprises a plurality of contacts of a user; a parameter module to determine selection parameters for evaluation of a plurality of contacts, wherein the selection parameters are indicative of user preferences and device selection criterion; a filtering module to filter the plurality of contacts based on the selection parameters to generate a first set of selective contacts; wherein the parameter module is to identify dynamic filtering parameters corresponding to the first set of selective contacts, wherein the dynamic filtering parameters are indicative of dynamic user choices; and wherein the filtering module is to filter the first set of selective contacts based on the dynamic filtering parameters to generate a second set of selective contacts, wherein the second set of selective contacts are stored in the memory space of the device, and wherein the second set of selective contacts are available to the user for utilization for a predetermined time period.

11. The contact generation device as claimed in claim 10, wherein the selection parameters include user selection parameters and system selection parameters.

12. The contact generation device as claimed in claim 10, wherein the user selection parameters comprises at least one of intensity of relation with a contact, schedule of the user including users' tours and travel plans, meeting schedule of the user, and appointments of the user.


13. The system as claimed in claim 11, wherein the system selection parameters comprise at least one of frequency of calling a contact, category of the contact, time of the day, outside weather, location of the user.

14. The contact generation device as claimed in claim 10, wherein the filtering module is to regenerate a third set of selective contacts based on a regeneration trigger, wherein the regeneration trigger is one of user initiated and device initiated.


15. The contact generation device as claimed in claim 14, wherein the third set of selective contacts is generated based on device initiated regeneration trigger after lapse of the predetermined time period.


16. The contact generation device as claimed in claim 10, wherein determining the selection parameters comprises obtaining user input corresponding to the user selection parameters, wherein the user inputs is one of predefined user input and real-time user input.


17. The contact generation device as claimed in claim 10, wherein determining the selection parameters comprises analyzing physiological condition, sociological condition, environmental condition, and physical conditions of the user.


Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
12/2/2022